Case 9:19-cv-81248-WPD Document 61 Entered on FLSD Docket 08/24/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO. 19-81248-CIV-DIMITROULEAS

  PENNSYLVANIA MANUFACTURERS'
  ASSOCIATION INSURANCE
  COMPANY,

         Plaintiff,

  vs.

  NORTH AMERICAN AUTOMOTIVE
  SERVICES, INC., EDWARD NAPLETON,
  JR., DEE FRANK GRINNELL, AND JANE
  DOE,

        Defendants.
  _____________________________________/


                                        FINAL JUDGMENT

         THIS CAUSE is before the Court on the Omnibus Order on Motions for Summary

  Judgment, entered on August 14, 2020. [DE 60]. Therein, the Court granted Plaintiff’

  Pennsylvania Manufacturers’ Association Insurance Co. (“PMA”)’s Motion for Partial Summary

  Judgment on the Duty to Defend [DE 48] and denied Defendants North American Automotive

  Services, Inc., Edward W. Napleton, and Dee Frank Grinnell (collectively, “NAAS

  Defendants”)’s Motion for Partial Summary Judgment on the Duty to Defend [DE 33]. See [DE

  60].

         The Court concluded in the August 14, 2020 Omnibus Order that, “[a]fter careful

  consideration, it appears to the Court that the ruling herein may be dispositive not only of the

  pending cross-motions for partial summary judgment as to the duty to defend, but as to the entire

  case.” See id. at pp. 16-17 (citing to Certain Interested Underwriters at Lloyd's, London v. AXA
Case 9:19-cv-81248-WPD Document 61 Entered on FLSD Docket 08/24/2020 Page 2 of 2




  Equitable Life Ins., Co., 32 F. Supp. 3d 1226, 1230–31 (S.D. Fla. 2014)). Accordingly, the Court

  ruled that, “absent an objection being filed on or before August 21, 2020, supported by legal

  authority, as to why today’s ruling does not resolve this case in its entirety, the Court will enter

  final judgment for Plaintiff.” [DE 60] at p. 17. No objections were filed.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. Final Judgment is hereby entered in favor of Plaintiff PMA and against the NAAS

             Defendants as follows: PMA has no duty to defend or indemnify the NAAS

             Defendants in the OEO proceeding before the Palm Beach County Office of Equal

             Opportunity and the United States Equal Employment Opportunity Commission; the

             civil action in the Circuit Court for the Fifteenth Judicial Circuit in and for Palm

             Beach County, Florida, Case No. 50-2019-CA-008289-XXXX-MB; or the criminal

             action in Palm Beach County, No. 50-2019-CF-000941-AXXX-MB.

         2. The Clerk is DIRECTED to CLOSE this case and DENY AS MOOT any pending

             motions.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 24th day of August, 2020.




  Copies furnished to:

  Counsel of Record




                                                    2
